MEMORANDUM OPINION
                                       No. 04-12-00188-CV

                     GTFM CAR COMPANY INC. d/b/a U.S. Car Company,
                                    Appellant

                                                  v.

                                      Lorena RODRIGUEZ,
                                            Appellee

                    From the County Court At Law No. 10, Bexar County, Texas
                                     Trial Court No. 368922
                             Honorable Jason Pulliam, Judge Presiding

Opinion by:      Marialyn Barnard, Justice

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 24, 2012

AFFIRMED IN PART; REVERSED AND REMANDED IN PART

           Appellee Lorena Rodriguez sued appellant GTFM Car Company, Inc. d/b/a U.S. Car

Company (“GTFM”) for breach of contract and violations of the Texas Deceptive Trade

Practices Act (“DTPA”) based on the claim that GTFM failed to transfer title to a vehicle

purchased by Rodriguez to Rodriguez within the time prescribed by statute. Rodriguez moved

for summary judgment on her claims, and the trial court granted the motion, awarding Rodriguez
                                                                                  04-12-00188-CV


$4,400 in actual and consequential damages, attorney’s fees in the amount of $15,850, court

costs, and contingent appellate attorney’s fees.

       On appeal, GTFM contests only the award of attorney’s fees, asserting: (1) the affidavit

of GTFM’s attorney raised an issue of material fact regarding the reasonableness of attorney’s

fees; (2) the award of appellate attorney’s fees was improper; and (3) there was no evidence of

an attorney’s fee contract between Rodriguez and her attorney. We affirm in part, and reverse

and remand in part.

                                          BACKGROUND

       According to the pleadings, on February 14, 2011, Rodriguez purchased a preowned

vehicle from GTFM. After the purchase, Rodriguez claimed GTFM failed to transfer title of the

vehicle to her as required by the Texas Transportation Code. She also claimed that after she took

possession of the vehicle, she began to experience “major mechanical problems.” Rodriguez

returned the vehicle to GTFM, which told her it had been repaired. However, on her way home,

the vehicle malfunctioned and the “check engine light illuminated.” On February 16, 2011,

Rodriguez stated she returned the vehicle to GTFM, demanding it be repaired or the sale

rescinded. According to Rodriguez, GTFM refused to make further repairs and refused to return

the purchase price. Thereafter, Rodriguez filed suit against GTFM, alleging breach of contract,

fraud, negligent misrepresentation, fraudulent concealment, violations of the DTPA, and breach

of the implied warranty of merchantability under the Texas Business & Commerce Code. In

addition to damages for her claims, Rodriguez sought recovery of attorney’s fees under section

38.001 of the Texas Civil Practice & Remedies Code and under the DTPA.

       Ultimately, Rodriguez moved for summary judgment on her breach of contract and

DTPA claims. She also asserted entitlement to attorney’s fees under section 38.001 and the



                                                   -2-
                                                                                       04-12-00188-CV


DTPA. In support of her request for attorney’s fees, Rodriguez attached the affidavit of her

attorney. GTFM filed a response to the motion for summary judgment.

       After a hearing, the trial court rendered judgment for Rodriguez, awarding her $4,400.00

in actual and consequential damages and, “as permitted by TEX. BUS. & COM. CODE ANN.

§ 17.50(b),” attorney’s fees in the amount of $15,850.00. The court also awarded Rodriguez

court costs, $5,000.00 in appellate attorney’s fees in the event of an unsuccessful appeal by

GTFM to this court, and $5,000.00 in appellate attorney’s fees in the event of an unsuccessful

appeal by GTFM to the supreme court. After rendition of judgment, GTFM perfected an appeal

to this court, complaining only of the award of trial and appellate attorney’s fees.

                                             ANALYSIS

       On appeal, GTFM raises three points of error. First, GTFM contends the trial court erred

in granting summary judgment in favor of Rodriguez on her request for trial attorney’s fees,

arguing it produced summary judgment evidence creating an issue of fact with regard to the

reasonableness of the fees as set forth in the affidavit of Rodriguez’s attorney. GTFM next

challenges the award of appellate attorney’s fees, arguing the affidavit of Rodriguez’s attorney

was insufficient as a matter of law. Finally, GTFM contends the trial court erred in awarding

any attorney’s fees to Rodriguez “because there is no showing or allegation in the summary

judgment evidence and testimony that [Rodriguez] had a contract to pay any fee to her attorney.”

                                        Standard of Review

       We review a trial court’s summary judgment de novo. Travelers Ins. Co. v. Joachim, 315
S.W.3d 860, 862 (Tex. 2010). A traditional motion for summary judgment is granted only when

the movant establishes there are no genuine issues of material fact and the movant is entitled to

judgment as a matter of law. Lesieur v. Fryar, 325 S.W.3d 242, 246 (Tex. App.—San Antonio



                                                -3-
                                                                                 04-12-00188-CV


2010, pet denied) (citing Browning v. Prostok, 165 S.W.3d 336, 244 (Tex. 2005)). On review,

we take evidence favorable to the nonmovant as true and indulge every reasonable inference

from the evidence in its favor. Lesieur, 325 S.W.3d at 246 (citing Am. Tobacco Co. v. Grinnell,

951 S.W.2d 420, 425 (Tex. 1997)). In deciding whether there is a material fact issue precluding

summary judgment, all conflicts in the evidence are disregarded and evidence favorable to the

nonmovant is accepted as true. Cole v. Johnson, 157 S.W.3d 856, 859 (Tex. App.—Fort Worth

2005, no pet.) (citing Harwell v. State Farm Mut. Auto. Ins. Co., 896 S.W.2d 170, 173 (Tex.

1995)).

          When, as here, a plaintiff moves for summary judgment on her own cause of action, she

must establish each element of her claim as a matter of law in order to prove she is entitled to

summary judgment. Rhone-Poulenc, Inc. v. Steel, 997 S.W.2d 217, 223 (Tex. 1999). Once a

movant establishes her right to summary judgment, the burden shifts, and the nonmovant must

produce some evidence raising a genuine issue of material fact. Cole, 157 S.W.3d at 860; Romo

v. Tex. Dep’t of Transp., 48 S.W.3d 265, 269 (Tex. App.—San Antonio 2001, no pet.).

                                           Application

          In this appeal, GTFM challenges the summary judgment only as to the award of

attorney’s fees. Accordingly, we need not address the validity of the summary judgment as to

liability on Rodriguez’s claim for breach of contract and violations of the DTPA or the award of

damages relating to those claims. See Jacobs v. Satterwhite, 65 S.W.3d 653, 655 (Tex. 2001)

(holding court of appeals erred in reversing summary judgment on professional negligence claim

because appellant never complained about summary judgment on that claim). Rather, we must

limit our review to the summary judgment as it pertains to attorney’s fees.




                                               -4-
                                                                                    04-12-00188-CV


       As noted above, GTFM contends, among other things, that summary judgment was

improper as to attorney’s fees because it raised a fact issue as to the reasonableness of the fees

awarded.    Specifically, GTFM argues the affidavit of its attorney contradicted that of

Rodriguez’s attorney, thereby creating a genuine issue of material fact. Rodriguez counters,

arguing the affidavit of GTFM’s attorney was defective in that it did not meet the minimum

requirements and standards of an affidavit. Specifically, Rodriguez argues the affidavit lacked a

proper jurat and that GTFM’s attorney failed to state the information within the affidavit was

based on his personal knowledge and that the facts contained therein were true. We begin our

review with Rodriguez’s challenges to the affidavit of GTFM’s attorney.

       Rule 166a(f) of the Texas Rules of Civil Procedure sets forth the required form of

affidavits, stating that “supporting and opposing affidavits shall be made on personal knowledge,

shall set forth such facts as would be admissible in evidence, and shall show affirmatively that

the affiant is competent to testify to the matters stated therein.” TEX. R. CIV. P. 166a(f). The

affiant “must swear that the facts presented in the affidavit reflect his personal knowledge” in

order for the affidavit to have probative value; his personal belief about the facts is legally

insufficient. Kerlin v. Arias, 274 S.W.3d 666, 668 (Tex. 2008) (citations omitted). However,

any defects in the form of affidavits “will not be grounds for reversal unless specifically pointed

out by objection by an opposing party with opportunity, but refusal, to amend.” TEX. R. CIV. P.

166a(f). Objections to the form of an affidavit, including that the affiant does not have personal

knowledge, is an objection to the form of the affidavit that must be preserved at the trial court

and may not be raised for the first time on appeal. Dulong v. Citibank (South Dakota), N.A., 261
S.W.3d 890, 893 (Tex. App.—Dallas 2008, no pet.); Well Solutions, Inc. v. Stafford, 32 S.W.3d
313, 317 (Tex. App.—San Antonio, 2000, no pet.); see TEX. R. CIV. P. 166a(f). The same is true



                                               -5-
                                                                                      04-12-00188-CV


for objections that an affidavit lacks a jurat. See Mansions in the Forest, L.P. v. Montgomery

Cnty., 365 S.W.3d 314, 317 (Tex. 2012) (holding that when purported affidavit lacks jurat and

litigant fails to provide extrinsic evidence to show it was sworn before authorized officer,

opposing party must object to preserve error).

       There is nothing in the record showing that Rodriguez objected to the affidavit of

GTFM’s attorney on the ground that it failed to state it was based on the affiant’s personal

knowledge and that the facts in it were true. Although Rodriguez objected to another affidavit

provided by GTFM on the ground that it was not based on personal knowledge and failed to state

the facts therein were true, she did not object to the attorney’s affidavit on this basis. Rather, the

only objection to the affidavit of GTFM’s attorney was that it failed to meet the minimum

requirements of an affidavit because it failed to contain a jurat. Therefore, this is the only

objection preserved for our review. See Dulong, 261 S.W.3d at 893; Well Solutions, Inc., 32
S.W.3d at 317; see also Mansions in the Forest, L.P., 365 S.W.3d at 317.

       “A jurat is a certification by an authorized officer, stating that the writing was sworn to

before the officer.” Mansions in the Forest, L.P., 365 S.W.3d at 316. Neither the Texas

Government Code, which defines and sets forth the requirements of an affidavit, nor Rule

166a(f) require that an affidavit contain a jurat.       Id.   With regard to summary judgment

affidavits, the supreme court recently noted that Rule 166a(f) does not require that an affidavit

used as evidence in a summary judgment proceeding contain an officer’s attestation to the

affiant’s oath. Id. at 317. Accordingly, the absence of a jurat is not fatal to a summary judgment

affidavit. See id.

       Moreover, even if a jurat were required, Rodriguez’s contention with regard to the

affidavit in this case would be without merit. The attorney’s affidavit attached to GTFM’s



                                                 -6-
                                                                                                      04-12-00188-CV


summary judgment response in the clerk’s record contains a jurat.                          Accordingly, GTFM’s

argument is without merit. 1

         Having considered Rodriguez’s preserved challenge to the attorney’s affidavit, and

finding it without merit, we hold we can consider the affidavit of GTFM’s attorney.

Accordingly, we now turn to the affidavits themselves to determine whether a genuine issue of

material fact exists so as to preclude summary judgment.

         For purposes of summary judgment, an attorney’s affidavit can sufficiently establish the

reasonableness of attorney’s fees, which is ordinarily a fact question. Gaughan v. Nat’l Cutting

Horse Ass’n, 351 S.W.3d 408, 423 (Tex. App.—Fort Worth 2011, pet. denied) (quoting Basin

Credit Consultants, Inc. v. Obregon, 2 S.W.3d 372, 373 (Tex. App—San Antonio 1999, pet.

denied)); see Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998) (“In general, “[t]he

reasonableness of attorney’s fees . . . is a question of fact for the jury’s determination.”) (quoting

Trevino v. Am. Nat’l Ins. Co., 140 Tex. 500, 168 S.W.2d 656, 660 (1943)). Summary judgment

is proper if the affidavit filed by the movant’s attorney “sets forth his qualifications, his opinion

regarding reasonable attorney’s fees, and the basis for his opinion.” Obregon, 2 S.W.3d at 373

(citing Enell Corp. v. Longoria, 834 S.W.2d 132, 135 (Tex. App.—San Antonio 1992, writ

denied).     However, where the nonmovant responds by producing a controverting affidavit

regarding attorney’s fees, a summary judgment award for attorney’s fees is improper. Affordable

Motor Co., Inc. v. LNA, LLC, 351 S.W.3d 515, 522 (Tex. App.—Dallas 2011, pet. denied); see

Cammack the Cook, L.L.C. v. Eastburn, 296 S.W.3d 884, 894 (Tex. App.—Texarkana 2009, pet.



1
  Moreover, Rodriguez failed to obtain a ruling on her objection to the affidavit based on the alleged absence of a
jurat. The failure to obtain a ruling on an objection to the form of an affidavit waives the objection. Brown v.
Brown, 145 S.W.3d 745, 751 (Tex. App.—Dallas 2004, pet. denied); see also Bray v. Fuselier, 107 S.W.3d 765, 769
(Tex. App.—Texarkana 2003, pet. denied) (holding that party who seeks to affirm summary judgment must object
to defects in form of summary judgment affidavits at trial level and obtain ruling of objections; if no ruling obtained,
objecting party cannot rely on defect in form for affirming summary judgment).

                                                         -7-
                                                                                     04-12-00188-CV


denied). A controverting affidavit will preclude summary judgment on attorney’s fees unless the

controverting affidavit does nothing more than criticize the fees sought by the movant as

unreasonable without including the nonmovant affiant’s qualifications, or the basis for the

opinion is not sufficient to defeat summary judgment.           Obregon, 2 S.W.3d at 373.         A

controverting affidavit that merely criticizes the fees sought is conclusory and cannot raise a fact

issue regarding the reasonableness of the attorney’s fees sought by the movant. Id. at 374.

       The attorney’s fee affidavit provided by Rodriguez is similar to the affidavit provided in

Eastburn, which was held to be sufficient to support summary judgment. See 296 S.W.3d 884,

894-95. In an effort to raise a fact issue as to attorney’s fees, the nonmovants submitted an

affidavit from their attorney that stated, “[t]he attorney fees plaintiff’s attorney claims are not

necessary or reasonable, and they are an excessive and bad faith demand.” Id. at 895. The

affidavit failed to provide a rationale upon which the statement was based, contained no

recitation that the hourly rates charged by the movant’s attorney were unreasonable, and failed to

aver that the time alleged to have been expended was excessive to accomplish the work stated

therein. Id. The court held the controverting affidavit was conclusory and as such, insufficient

to defeat summary judgment. Id.

       The affidavit produced by movant Rodriguez is clear, positive and direct, free from

contradictions and inconsistencies, and could have been readily controverted. See TEX. R. CIV.

P. 166a(c) (stating summary judgment may be based on uncontroverted testimony of expert

witness if evidence is clear, positive, and direct, otherwise credible and free from contradictions

and inconsistencies, and could have been readily controverted). The affidavit sets the attorney’s

qualifications as a licensed lawyer of twelve years; provides the amount of time he spent on the

case and the type of work he performed; states that he is familiar with the fees customarily



                                                -8-
                                                                                    04-12-00188-CV


charged by lawyers in Bexar County; and states his normal and customary fee for such service is

$250.00 per hour. The affidavit further states his attorney’s fees total $15,850.00, appellate

attorney’s fees for an appeal taken to the Fourth Court of Appeals would total $8,000.00, and

appellate attorney’s fees for an appeal to the Texas Supreme Court of Texas would total

$8,000.00.

        Thus, the issue is whether GTFM, through the affidavit of its attorney, produced more

than a scintilla of evidence in opposition to Rodriguez’s recovery of attorney’s fees. We hold

that it did.

        The controverting affidavit provided by GTFM sets forth the attorney’s qualifications as

a licensed lawyer with 37 years’ experience. The attorney states he has practiced primarily in

Bexar County, Texas, that he knows what constitutes reasonable and necessary attorney’s fees

from his many years of practice in the County, and that he has reviewed the pleadings and other

filings in the case. The attorney specifically identifies the amount of time each item of work

should have taken Rodriguez’s attorney to complete, and provides a total amount of time, 34.5

hours, contradicting the total amount of time of 63.4 hours set forth by the affidavit of

Rodriguez’s attorney. Further, he disputes the reasonable hourly rate for an attorney in Bexar

County in performing such work, stating that $200.00 per hour is reasonable, rather than the

$250.00 hourly rate set forth by Rodriguez’s attorney.

        Because the attorney sets forth his qualifications and creates a basis for his opinion, the

affidavit is more than a conclusory criticism like the affidavit rejected in Eastburn. 296 S.W.3d

at 895. Taking this evidence as true, and indulging all reasonable inferences in GTFM’s favor,

we conclude GTFM presented more than a scintilla of evidence on the attorney’s fees requested




                                               -9-
                                                                                     04-12-00188-CV


by Rodriguez. Accordingly, we hold a genuine issue of fact exists with regard to the amount of

attorney’s fees to be awarded and sustain GTFM’s first point of error.

       Given our disposition of this first point of error, we need not address the second point of

error relating to appellate attorney’s fees. Those fees were contingent upon an unsuccessful

appeal by GTFM. Because GTFM has been successful on appeal, Rodriguez is not entitled to

those fees. And, we need not address GTFM’s third point of error as it does nothing more than

raise an additional ground to overturn the summary judgment as to attorney’s fees.

                                          CONCLUSION

       Based on the foregoing, we hold the trial court erred in granting summary judgment in

favor of Rodriguez on the issue of attorney’s fees. GTFM produced more than a scintilla of

evidence to preclude summary judgment. Accordingly, we reverse the trial court’s summary

judgment with regard to attorney’s fees and remand this matter to the trial court for further

proceedings consistent with this court’s opinion.      We affirm that portion of the judgment

awarding Rodriguez $4,400.00 in actual and consequential damages, which was not challenged

by GTFM.


                                                 Marialyn Barnard, Justice




                                              - 10 -